UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 JOAN VASQUEZ,
                               Petitioner,
                                                                   18-CV-5502 (JPO)
                     -v-
                                                         ORDER ADOPTING REPORT AND
 ROBERT MORTON,                                              RECOMMENDATION
                               Respondent.



J. PAUL OETKEN, District Judge:

       Petitioner Joan Vasquez brings this petition for a writ of habeas corpus pursuant to 28

U.S.C. § 2254, claiming that he received ineffective assistance of counsel in the trial leading up

to his conviction. After reviewing the parties’ submissions and the record, Magistrate Judge

Robert W. Lehrburger issued a Report and Recommendation advising that Vasquez’s claims

were procedurally barred and meritless and that the petition should be denied. (Dkt. No. 15.)

       No party objected to the Report. The Court therefore reviews it for clear error. See Fed.

R. Civ. P. 72(b), Advisory Committee’s Notes (1983); see also Borcsok v. Early, 299 F. App’x

76, 77 (2d Cir. 2008). Magistrate Judge Lehrburger’s thorough and well-reasoned Report

presents no clear errors and is fully adopted by this Court. Vasquez’s petition is denied.

       The Clerk of Court is directed to close this case.

       The Clerk is also directed to mail a copy of this order to the petitioner.

       SO ORDERED.

Dated: May 27, 2021
       New York, New York

                                              ____________________________________
                                                         J. PAUL OETKEN
                                                     United States District Judge
